Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-11 are pending.
Claim Objections
Claims 1-11 are objected to because of the following informalities: --non- transitory—has to be inserted between “a” and “computer-readable” at line 2 of claim 1 to clearly indicate no transitory media is being claimed.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No.10,579,588. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 11 of the instant application are mere obvious variations  of claim 1 of the U.S. Patent. 
Claims of instant application
Claim of U.S. Patent 


1. A computer program product for a digital subscription management system (DSMS), the computer program product comprising a computer readable storage medium
having program instructions embodied therewith, the program instructions executable by
a computing device to cause the computing device to:


11. The computer program product of claim 1, wherein the edit includes deleting data of the at least one data object.


send a request for response (RFR)
to subscribing systems which requests that the subscribing systems perform an edit in response to at least one data object being not related to at least one other data object on a same subscribing system, and the RFR requests that the subscribing systems identify the at least one data object as subject to the
edit when the at least one data object is related to the at least one other data object on the same subscribing system, such that the at least one other data object becomes orphaned in response to the edit of the at least one data object being performed;

perform the edit after receiving the response from each of the subscribing systems on the at least one data object in response to the at least one data object being not related to at least one other data object on a same subscribing system; and
identify the at least one data object as subject to the edit, without performing the edit, in response to the at least one data object being related to at least one other data
object on the same subscribing system such that the at least one other data object becomes orphaned in response to the edit of the at least one data object being performed.


1. A computer program product for a digital subscription management system (DSMS), the computer program product comprising a computer readable storage medium 

having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: 
receive a request to perform an edit of at least one data object published by a source system, wherein the edit includes deleting data of the one data object; 



send a request for response (RFR) to subscribing systems, wherein the RFR requests that the subscribing systems perform the edit in response to the at least one data object being not related to at least one other data object on a same subscribing system, and the RFR requests that the subscribing 
systems identify the at least one data object as subject to the edit when the at least one data object is related to the at least one other data object on the same subscribing system, such that the at least one other data object becomes orphaned in response to the edit of the at least one data object being performed; 

perform the edit after receiving the response from each of the subscribing systems on the at least one data object in response to the at least one data object being not related to at least one other data object on a same subscribing system; and 
identify the at least one data object as subject to the edit, without performing the edit, in response to the at least one data object being related to at least one other data object on the same subscribing system such that the at least one other data object becomes orphaned in response to the edit of the at least one data object being performed.

Claims 2-10 of the instant application are mere duplicates of claims 2-10 of the U.S. Patent.

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten to overcome the objection discussed above and upon submission of a Terminal Disclaimer to overcome the obviousness type double patenting rejection discussed above. The following is a statement of reasons for the indication of allowable subject matter: an updated search and the prior art of record in the prosecution of parent applications do not disclose or make obvious a computer program product for managing data objects in a subscribing system including sending a request for response (RFR) to subscribing systems that have subscribed to the data objects, the RFR requesting the subscribing systems to perform an edit to one data object, the subscribing systems identifying the data object as subject to the edit when it is related to at least another data object on the same subscribing system, such that the other data object becomes orphaned in response to the edit being performed, the subscribing systems not to perform editing and instead identify the data objects as subject to be edited when the data objects are related to other data objects on the same subscribing system, the editing being performed by the management system only when responses from each of the subscribing systems is received confirming no other data objects are related on a same subscribing system, including all the limitations recited in claim 1. 
The dependent claims being further limiting and definite are allowable for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barabas et al (US 20040267807 A1) teach maintenance of a database that stores data persistently. Tasks are accepted from task sources. At least some of the tasks have competing requirements for use of regions of the database. Each of the regions includes data that is all either locked or not locked for writing at a given time. Each of the regions is associated with an available processor. For each of the tasks, jobs are defined each of which requires write access to regions that are to be accessed by no more than one of the processors. Jobs are distributed for concurrent execution by the associated processors. A user interface 80 allows a user to select cache variables to be cached in a role object participating in an ownership relationship. The user may indicate the cache variables by marking the attributes in a column 81 labeled as "Data" on the top. A summary of all relationships of an object, including the cached information about other objects in the relationships, can be quickly displayed in a list. A relationship may be deleted as a result of an associated object being deleted or updated. It is also possible to delete a relationship because it is no longer necessary. When a relationship is deleted between objects, an algorithm for the relationship deletion guarantees the correctness of the deletion even in the presence of simultaneous delete requests from different objects in the relationship. The deletion process begins when an object tells one of its roles to delete that role's relationship. This role is called the initiator. At schema definition time, one of the role classes of the relationship is arbitrarily selected as the coordinator role. The coordinator is allowed to be the initiator. When message 2 is received by a role, the deletion flag is examined. If the role is already marked for deletion then it means that a message 1 was already sent to the coordinator from this role. So the role simply records that the message 2 has arrived and sends no reply. Otherwise the role marks itself as deleted and sends a message 1 to the coordinator to indicate this. When the counter in the coordinator indicates that all roles have been marked as deleted (because the coordinator has received a message 1 from each role), the coordinator sends a message 3 to each role to indicate it is safe to physically delete it.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        17 August 2022